Citation Nr: 1236038	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-44 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel





INTRODUCTION

The Veteran had active service from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The December 2009 rating decision denied service connection for bilateral hearing loss, and the May 2010 rating decision denied service connection for tinnitus.  

In his October 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In December 2010, he was notified that a hearing was scheduled for February 2011.  He failed to report for the hearing, and it was rescheduled for May 2011.  He was notified in April 2011.  In May 2011, the Veteran's representative withdrew the request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011). 

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In September 2012, the Veteran's representative submitted medical treatise evidence directly to the Board.  It was accompanied by a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2011).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In September 2010, the Veteran underwent a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  The examiner was unable to provide an opinion without resorting to speculation.  As directed by the June 2011 remand, the Veteran's claims file was returned to the examiner for an addendum opinion.

In October 2011, the examiner again stated that an opinion could not be rendered without speculating.  She explained that the Institute of Medicine's 2006 report, "Noise and Military Service - Implication for Hearing Loss and Tinnitus," concluded that based upon current knowledge, noise induced hearing loss occurs immediately, and that there is no scientific support for delayed onset noise induced hearing loss.  She stated that the Veteran's level of hearing loss "exceeds norms for hearing loss due to aging."  However, in addition to his reported in service noise exposure he also reported post service occupational noise exposure.  The examiner concluded that without in service audiograms, there was no objective evidence of the presence or absence of hearing loss or tinnitus in service.  As a result, to provide an opinion based only on the Veteran's statements would require speculation because there were other potential etiological factors including post service noise exposure and aging. 

In support of the Veteran's claim, his representative submitted a November 2009 article from The Journal of Neuroscience titled, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  This article contradicts the 2006 Institute of Medicine study cited by the examiner.  It concludes that noise induced damage to the ear has "progressive consequences that are considerably more widespread than are revealed by conventional threshold testing," and that "[t]his primary neurodegeneration should add to difficulties hearing in noisy environments and could contribute to tinnitus...commonly associated with inner ear damage."  

The Board lacks the medical expertise to reconcile the 2006 Institute of Medicine Study with the November 2009 journal article submitted by the Veteran.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).  As a result, the claims file must be returned to the VA examiner who provided the October 2011 addendum opinion.  On remand, the examiner must address the November 2009 journal article and reconcile it with the Institute of Medicine study she cited in her October 2011 addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC must obtain an addendum to the October 2011 opinion, preferably from the same examiner who conducted the September 2010 VA examination and provided the October 2011 opinion.  If that examiner is no longer available, another equally qualified examiner must provide the addendum opinion. 

The claims file and a copy of this remand must be made available to the reviewing examiner, and he or she should indicate in the report that the claims file was reviewed.  

The examiner must review the November 2009 Journal of Neuroscience article titled, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," and reconcile it with the 2006 Institute of Medicine study cited in the October 2010 addendum opinion.  

Following a review of the claims file, the examiner must then provide an opinion indicating whether it is as least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to his period of active service, to specifically include his alleged in service noise exposure and treatment.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The absence of evidence of treatment for hearing loss and tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



